120 F.3d 268
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Larry L. GREATWOOD, Debtor.Larry L. GREATWOOD, Appellantv.UNITED STATES OF AMERICA INTERNAL REVENUE SERVICE, Appellee.
No. 96-15688.
United States Court of Appeals, Ninth Circuit.
Submitted July 22, 1997.**Decided July 24, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Debtor Larry L. Greatwood appeals pro se the Bankruptcy Appellate Panel's ("BAP") decision affirming the bankruptcy court's dismissal of his Chapter 13 case for bad faith in failing to file federal income tax returns and failing to propose a Chapter 13 plan that included payments to the Internal Revenue Service ("IRS"), his only remaining creditor.  We affirm for the reasons stated by the BAP in In re Greatwood, 194 B.R. 637 (B.A.P 9th Cir.1996), and we grant the IRS's motion for sanctions for a frivolous appeal in the amount of $2000.


3
AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3